CAMPBELL, Acting Chief Judge.
In this Anders appeal, appellant’s counsel challenges appellant’s conviction and sentence for first degree murder with a firearm and robbery with a firearm. While we have found no merit in appellant’s contentions regarding the court’s denial of his motion for a judgment of acquittal, the exclusion of certain evidence or appellant’s sentence, we conclude that the public defender lien that was imposed must be stricken because it was imposed without proper notice to appellant of his right to a hearing to contest the lien.
Accordingly, under Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992), we remand to the trial court to allow appellant thirty days from the date of the mandate within which to file any objections he might have to the public defender lien. If an objection is filed, the lien shall be stricken, and a new assessment shall not be imposed without notice and hearing under Florida Rule of Criminal Procedure 3.720(d)(1).
Affirmed and remanded with instructions.
PARKER and WHATLEY, JJ., concur.